DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 5/5/2022.
Claims 1-6, 9-12, 15-17, 21 and 23-28 are pending. Claim 5 is withdrawn. Claims 7-8, 13-14, 18-20 and 22 are cancelled. Claims 24-28 are new. Claims 1, 12 and 21 are currently amended. Claims 1, 12 and 21 are independent.
Response to Arguments
Applicants' arguments and amendments, filed 5/5/2022, with respect to independent claims 1 and 12, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, respectfully, in light of new grounds of rejections made using a new interpretation of the prior art of Kim, including but not limited to a new interpretation of the claimed “antenna” as element 213 in Kim, specifically the single top leftmost portion of 213, as noted below in the rejection of independent claims 1 and 12
Applicants' arguments and amendments, filed 5/5/2022, with respect to independent claim 21, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, respectfully, in light of new grounds of rejections made using the prior art of Baek as noted below in the rejection of independent claim 21.
Additionally, it is further noted that the claims, as currently written, utilizes the term “contacting”, which when given its broadest reasonable interpretation (BRI) includes indirect contact between elements/layers. The claims, as currently written, do not expressly specify that said “contacting” is direct and/or physical contact between the claimed elements/layers, and thus the interpretation of indirect contact is considered proper.
Claim Objections
Claims 25-26 are objected to because of the following informalities: 
Claim 25 recites the limitation “meta layer” in line 2 of the claim which appears to be a grammatical/typographical error, and thus the Examiner suggests amending the limitation to “metal layer”.
 Claim 26 recites the limitation “wherein the antenna a single-layer metal pattern” in lines 1-2 of the claim which appears to be a grammatical, and thus the Examiner suggests amending the limitation to “wherein the antenna is a single-layer metal pattern”.
Appropriate correction is required.
A.	Prior-art rejections based at least in part by Kim

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9, 12, 15, 24 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2021/0036413 A1, hereinafter “Kim”).
Regarding independent claim 1, Figure 11 of Kim discloses a semiconductor device comprising: 
a dielectric core 310g (which is analogous to 310 “core layer”- ¶¶0035, 0124, which is inherently electrically insulating to prevent short circuiting in the device); 
a radio-frequency integrated circuit (RFIC) 311g (which is analogous to 311 “semiconductor chip... (RFIC)”- ¶¶0037, 0124) disposed in an opening of the dielectric core 310g and surrounded by a first dielectric material 317 (“encapsulant... insulating material”- ¶0042), wherein the first dielectric material 317 fills a space between the RFIC 311g and the dielectric core 310g; 
a redistribution structure 350g (which is analogous to 350 “redistribution layer”- ¶¶0047, 0124) at a first side (i.e., the bottom side of 317) of the first dielectric material 317, wherein a first conductive feature 353 (“plurality of wirings”- ¶0047) of the redistribution structure 350g is electrically coupled to the RFIC 311g (¶0047); 
a second conductive feature 333 (“plurality of wirings”- ¶0044) indirectly contacting and extending along a second side (i.e., the top side of 317) of the first dielectric material 317 opposing the first side; 
a dielectric layer 217/237 (collectively 217 “insulating layers”- ¶0027, specifically the bottommost layer 217 in 210, and the stack of layers 237 “insulating layers”-¶0033) at the second side of the first dielectric material 317, wherein the dielectric layer 217/237 comprises a second dielectric material (i.e., the material of layers 217/237- ¶¶0028, 0033) that extends continuously from a first surface (i.e., the bottom surface of the stack of layers 237) of the dielectric layer 217/237 facing the RFIC 311g to a second surface (i.e., the top surface of the bottommost layer 217 in 210) of the dielectric layer 217/237 distal from the RFIC 311g, wherein the first surface of the dielectric layer 217/237 indirectly contacts and extends along the second side of the first dielectric material 317; 
an antenna 213 (“antenna wirings”- ¶0024, specifically the single top leftmost portion of 213) indirectly contacting and extending along the second surface of the dielectric layer 217/237; and 
a via 325 (“core vias”- ¶0036) laterally spaced apart from the RFIC 311g and extending through the dielectric core 310g, wherein a first end of the via 325 is electrically coupled to the first conductive feature 353 of the redistribution structure 350g, and a second end of the via 325 is electrically coupled to the second conductive feature 333, and wherein the second conductive feature 333 is configured to be electrically or electromagnetically coupled to the antenna 213 (¶¶0044, 0056).
Regarding claim 2, Figure 11 of Kim discloses a wherein the redistribution structure 350g comprises a layer of third dielectric material 357 (“insulating layers”- ¶0047) and the first conductive feature 353 in the layer of third dielectric material 357.
Regarding claim 3, Figure 11 of Kim discloses the semiconductor device further comprising an external connector 500 (“external electrical connection structures”- ¶0021) electrically coupled to the first conductive feature 353 of the redistribution structure 350g, wherein the redistribution structure 350g is between the external connector 500 and the RFIC 311g.
Regarding claim 4, Figure 11 of Kim discloses the semiconductor device further comprising a solder resist layer 217 (“insulating layers... solder resist”- ¶0030, specifically the second from the bottom layer of 217 in 210) at the second surface of the dielectric layer 217/237, wherein the solder resist layer 217 indirectly contacts and extends along the antenna 213 and the second surface of the dielectric layer 217/237.
Regarding claim 9, Figure 11 of Kim discloses the semiconductor device further comprising a conductive feed line 235 (“feeding vias”- ¶0031) in the dielectric layer 217/237 that electrically couples the second conductive feature 333 to the antenna 213.
Regarding independent claim 12, Figure 1 of Kim discloses a semiconductor device comprising: 
a dielectric substrate 310 (“core layer”- ¶0035, which is inherently electrically insulating to prevent short circuiting in the device); 
an integrated circuit (IC) die 311 (“semiconductor chip... (RFIC)”- ¶0037) disposed inside an opening of the dielectric substrate 310, wherein the IC die 311 is configured to transmit or receive radio frequency (RF) signals (¶0037); 
a first dielectric material 317 (“encapsulant... insulating material”- ¶0042) in the opening of the dielectric substrate 310 and around the IC die 311; 
a redistribution structure 350 (“redistribution layer”- ¶0047) along a first side (i.e., the bottom side of 317) of the first dielectric material 317, wherein a first conductive feature 355 (“plurality of vias”- ¶0047) of the redistribution structure 350 is electrically coupled to the IC die 311 (¶0047); 
a second conductive feature 333 (“plurality of wirings”- ¶0044) along and indirectly contacting a second side (i.e., the top side of 317) of the first dielectric material 317 opposing the first side; 
a dielectric layer 217 (“insulating layers”- ¶0024, specifically the bottommost layer 217 in 210) having a first surface (i.e., the bottom surface of the 217) indirectly contacting and extending along the second side of the first dielectric material 317, and having a second surface (i.e., the top surface of 217) distal from the first dielectric material 317, wherein the dielectric layer 217 comprises a second dielectric material (i.e., the material of layer 217- ¶0028) that extends continuously from the first surface of the dielectric layer 217 to the second surface of the dielectric layer 217; 
a via 325 (“core vias”- ¶0036) extending through the dielectric substrate 310, wherein the via 325 electrically couples the first conductive feature 355 and the second conductive feature 333 (¶0043); and 
an antenna 213 (“antenna wirings”- ¶0024, specifically the single top leftmost portion of 213) indirectly contacting and extending along the second surface of the dielectric layer 217, wherein the second conductive feature 333 is configured to be electrically or electromagnetically coupled to the antenna 213 (¶¶0044, 0056).
Regarding claim 15, Figure 1 of Kim discloses the semiconductor device further comprising a grounded metal layer 221 (“ground patterns”, which is comprised of metal- ¶0026) in the dielectric layer 217, wherein the grounded metal layer 221 has an opening (i.e., the spaces between separated portions of 221) and is between the antenna 213 and the second conductive feature 333.
Regarding claim 24, Figure 11 of Kim discloses wherein the antenna 213 (specifically the single top leftmost portion of 213) is a single-layer metal pattern (¶0026).
Regarding claim 26, Figure 1 of Kim discloses wherein the antenna 213 (specifically the single top leftmost portion of 213) a single-layer metal pattern (¶0026).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Otomaru et al. (US 2010/0151344 A1, hereinafter “Otomaru”).
Regarding claim 10, Figure 11 of Kim discloses the semiconductor device further comprising a metal layer 221 (“ground patterns”, which is comprised of metal- ¶0026) in the dielectric layer 217/237, the metal layer 221 disposed between the antenna 213 and the second conductive feature 333, wherein the metal layer 221 extends parallel to the second side of the first dielectric material 317, is electrically grounded (¶0026), and has an opening (i.e., the spaces between separated portions of 221), wherein the second conductive feature 333 is configured to be electrically coupled to the antenna 213 through the opening of the metal layer 221.
Kim does not expressly disclose wherein the second conductive feature is configured to be electromagnetically coupled to the antenna through the opening of the metal layer.
Figure 27 of Otomaru discloses a semiconductor device comprising an antenna 321 (“antenna element”- ¶0268), a second conductive feature 322 (“high frequency element... IC”- ¶0270), a metal layer 323 (“shielding layer”, which is formed of metal ¶¶0218-0219, 0271) and an opening (i.e., “hole”- ¶0271) in the metal layer 323 wherein the second conductive feature 322 is configured to be electrically coupled or electromagnetically coupled to the antenna 321 through the opening of the metal layer 323 (¶0271).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim such that wherein the second conductive feature is configured to be electromagnetically coupled to the antenna through the opening of the metal layer as taught by Otomaru for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically a suitable and well-known type of coupling between the antenna and the second conductive feature.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of So et al. (US 2019/0058241 A1, hereinafter “So”).
Regarding claim 16, Figure 1 of Kim discloses wherein the IC die 311 has input/output (I/O) pads 313 (“pads”- ¶0037) at a front side of the IC die 311 and has a metal layer 315 (“metal layer”- ¶0036) on a backside of the IC die 311, which can be used as a signal path (¶0040).
Kim does not expressly disclose wherein the metal layer is connected to ground such that the metal layer can be interpreted as the claimed ground plane.
Figure 9 of So discloses a semiconductor device comprising an integrated circuit (IC) die 120 (“semiconductor chip... RFIC”- ¶0078) and a metal layer 112aM (“barrier pattern... metal plate”- ¶0083) on a backside of the IC die 120, wherein the metal layer 112aM is connected to ground such that the metal layer is a ground plane (¶0085).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim such that wherein the metal layer is connected to ground such that the metal layer is a ground plane as taught by So for the purpose of utilizing a suitable and well-known signal path configuration for the metal layer associated with a semiconductor device with stable performance (So ¶0113).
Regarding claim 17, Figure 1 of Kim discloses wherein the front side of the IC die 311 faces the antenna 211.
B.	Prior-art rejections based at least in part by Baek 

Claim Rejections - 35 USC § 102
Claims 1, 6, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baek et al. (US 2018/0337148 A1, hereinafter “Baek”).
Regarding independent claim 1, Figure 9 of Baek discloses a semiconductor device comprising: 
a dielectric core 111 (“dielectric layer”- ¶0083); 
a radio-frequency integrated circuit (RFIC) 120 (“semiconductor chip... (RFIC)”- ¶0082) disposed in an opening of the dielectric core 111 and surrounded by a first dielectric material 130 (“encapsulant... insulating material”- ¶0095), wherein the first dielectric material 130 fills a space between the RFIC 120 and the dielectric core 111; 
a redistribution structure 132 (“wiring layer”- ¶0077) at a first side (i.e., the bottom side of 130) of the first dielectric material 130, wherein a first conductive feature 132 of the redistribution structure 132 is electrically coupled to the RFIC; 
a second conductive feature 142 (“redistribution layers”- ¶0077) indirectly contacting and extending along a second side (i.e., the top side of 130) of the first dielectric material 130 opposing the first side; 
a dielectric layer 221 (“insulating layers”- ¶0114) at the second side of the first dielectric material 130, wherein the dielectric layer 221 comprises a second dielectric material (i.e., the material of 221- ¶0115) that extends continuously from a first surface (i.e., the bottom surface of 221) of the dielectric layer 221 facing the RFIC 120 to a second surface (i.e., the top surface of 221) of the dielectric layer 221 distal from the RFIC 120, wherein the first surface of the dielectric layer 221 indirectly contacts and extends along the second side of the first dielectric material 130; 
an antenna 210 (“antenna member”- ¶0082) contacting and extending along the second surface of the dielectric layer 221; and 
a via 113 (“core vias”- ¶0086) laterally spaced apart from the RFIC 120 and extending through the dielectric core 111, wherein a first end of the via 113 is electrically coupled to the first conductive feature 132 of the redistribution structure 132, and a second end of the via 113 is electrically coupled to the second conductive feature 142, and wherein the second conductive feature 142 is configured to be electrically or electromagnetically coupled to the antenna 210 (¶¶0093-0094).
Regarding claim 6, Figure 9 of Baek discloses wherein the first dielectric material 130 has a first thickness (i.e., maximum thickness of 130) that is larger than a second thickness (i.e., thickness of 111) of the dielectric core 111, wherein the first thickness and the second thickness are measured along a direction from the first side of the first dielectric material 130 to the second side of the first dielectric material 130.
Regarding independent claim 21, Figure 9 of Baek discloses a semiconductor device comprising: 
a radio-frequency integrated circuit (RFIC) 120 (“semiconductor chip... (RFIC)”- ¶0082) in an opening of a dielectric core 111 (“dielectric layer”- ¶0083); 
a first dielectric material 130/141 (collectively 130 “encapsulant... insulating material” and 141 “insulating layers”- ¶¶0095, 0099) in the opening of the dielectric core 111 around the RFIC 120, wherein the first dielectric material 130/141 contacts and extends along a first side (i.e., the bottom side of 111) of the dielectric core 111 and an opposing second side (i.e., the top side of 111) of the dielectric core 111; 
a via 113 (“core vias”- ¶0086) extending through the dielectric core 111; 
a redistribution structure 132 (“wiring layer”- ¶0077) at the first side of the dielectric core 111, wherein a first conductive feature 132 of the redistribution structure 132 is electrically coupled to the RFIC 120 (¶0096); 
a second conductive feature 142 (“redistribution layers”- ¶0077) at the second side of the dielectric core 111, wherein the second conductive feature 142 indirectly contacts and extends along a first side (i.e., the top side of 141) of the first dielectric material 130/141 distal from the RFIC 120, and is electrically coupled to the first conductive feature 132 by the via 113; 
a dielectric layer 221 (“insulating layers”- ¶0114) at the second side of the dielectric core 111, wherein a first surface (i.e., the bottom surface of 221) of the dielectric layer 221 contacts the first side of the first dielectric material 130/141, wherein a second dielectric material (i.e., the material of 221- ¶0115) of the dielectric layer 221 extends continuously from the first surface of the dielectric layer 221 to a second surface (i.e., the top surface of 221) of the dielectric layer 221 opposing the first surface; and 
an antenna 210 (“antenna member”- ¶0082) at the second side of the dielectric core 111, wherein the antenna 210 contacts and extends along the second surface of the dielectric layer 221, and is configured to be electrically or electromagnetically coupled to the second conductive feature 142.
Regarding claim 23, Figure 9 of Baek discloses the semiconductor device of claim further comprising a grounded metal layer 222G (“ground patterns”, which are formed of metal- ¶0116) in the dielectric layer 221 between the second conductive feature 142 and the antenna 210, wherein the grounded metal layer 222G has an opening (i.e., the space between the separated portions of 222G).
Allowable Subject Matter
Claims 11, 25 and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11 (which claim 25 depends from), the prior art of record including Kim and/or Baek, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he semiconductor device... further comprising further comprising metal structures in the dielectric layer and on opposing sides of the opening of the metal layer, wherein the metal structures are electrically grounded and extend continuously from the first surface of the dielectric layer to the second surface of the dielectric layer”.
Regarding claim 27, the prior art of record including Kim and/or Baek, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he semiconductor device... further comprising vias in the dielectric layer, wherein the vias are grounded and extend continuously from the first surface of the dielectric layer to the second surface of the dielectric layer, wherein the vias intersect the grounded metal layer in the dielectric layer”.
Regarding claim 28, the prior art of record including Kim and/or Baek, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he semiconductor device... further comprising grounded vias in the dielectric layer, wherein the grounded vias extend from the first surface of the dielectric layer to the second surface of the dielectric layer, wherein the grounded vias extend through and contact the grounded metal layer”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/           Primary Examiner, Art Unit 2895